The offense is selling intoxicating liquor; the punishment, confinement in the penitentiary for 18 months.
Edwin Barnes, who was 21 years of age, testified that he and D.C. McPherson drove to appellant's home at night and purchased from appellant two pints of whisky for which they paid one dollar. McPherson, who was 17 years of age, testified that he remained in the truck while Barnes went to the house and bought the whisky. Peace officers saw Barnes coming out of appellant's house, and, upon stopping him, found in his possession two pints of whisky. Testifying in his own behalf, appellant denied that he sold any whisky to Barnes and McPherson. He admitted, however, that they were at his house on the occasion in question.
The only bill of exception found in the record relates to the argument of the assistant county attorney. Appellant had filed an application for a suspended sentence. In argument, the assistant county attorney requested the jury not to suspend appellant's sentence, but to give him five years in the penitentiary, because of the fact that he had sold intoxicating liquor to boys of high school age. We are unable to reach the conclusion that the bill of exception presents error. The evidence showed that Barnes was 21 and McPherson 17, and the bill reflects the fact that the assistant county attorney was referring to the sale to Barnes and McPherson.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.